DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of references do not teach “flow patterns of cooling air”. Examiner relies on the combination of the roller and partition/wall element of Pesonen and the suction fan of Yoshizawa that would be obvious to one of ordinary skill in the art that forms the claimed flow pattern of cooling air because of the same structure. 
Applicant argues that the combination of references do not teach the “distance of the wall elements from the glass pane… to be a maximum of 10 mm”. Pesonen illustrates element 4 in Fig. 1 reading on the partition/wall element. Pesonen does not expressly teach the distance of the wall element; in Pesonen’s figure, the air feed and wall element are roughly placed at the same height. In related prior art, Ritter also teaches a wall element and that it should project slightly beyond the air feed. The Examiner relies on Letemps teaching the air feed at a distance of 5-15 mm away. The combination of Pesonen and Letemps teaches the distance of the wall element to the glass pane overlaps that of the instant claim.
Applicant argues that Pesonen teaches of a v-shape nozzle and the other references do not suggest or a skilled artisan to modify Pesonen’s nozzle shape. Examiner relied on Pesonen to teach cooling air feed arrangement and partition/wall elements. The Examiner admits that the tapered nozzle of Pesonen does not satisfy the slit nozzle limitation of the instant claims. Thus, the Examiner relies on the nozzle shape of Yoshizawa (Fig. 7) to satisfy the slit nozzle. Fig. 7 of Yoshizawa shows that their slit nozzle has a slight taper (see right-side where 12(11) directs towards) and the suction fan at the bottom of the figure. Yoshizawa teaches of the continuous tapering flow channel in the instant claim.
Examiner would like to note that while not relied upon but made of record in the previous Office Action, both US-5647882-A and FR-2498174-A1 teach of slit nozzles with more exaggerated continuous tapering that when could be relied upon to form the continuous tapering flow channel. 
Pointing out the differences between the claimed invention and each individual reference is not sufficient to overcome a rejection based on a combination of the references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 208 USPQ871 (CCPA 1981); In re Merck & Co., Inc., 231 USPQ375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pesonen et al (EP-0968970-B1, English translation provided by Espacenet) and further in view of Yoshizawa (JP-2004067416-A, English translation provided by Espacenet), Ritter et al (US-3672861-A), and Letemps et al (US-4773926-A).
Regarding claim 4, Pesonen teaches of an apparatus for tempering glass panels that encompasses a device for annealing glass panes [0002]. The device comprises rollers (rolls 3) on which the glass pane can be transported horizontally (Fig. 1) [0011], and first and second sets of cooling air feeds running parallel to axes of the rollers from which cooling air can be guided onto both sides of the glass pane (upper and lower nozzle boxes 1, 2; Fig. 1) [0011]. 
Pesonen shows in Fig. 1 that the first/lower set of cooling air feeds are arranged between the rollers and the rollers forming partitions. Fig. 1 of Pesonen illustrates element 4 is arranged between the upper/second set of cooling air feeds and opposite the lower rollers forming partitions, reading on wall elements. 
Pesonen is silent on the return of cooling air deflect back from the glass panes occurs between the partitions. However, it can be assumed that this device is not operated in a closed system environment, and it would be inherent that cooled air discharged from orifice 6 and 7 deflect off the glass pane and dissipate between the air feeds and partitions. In related air cooling of conveyed sheet glass art, Yoshizawa teaches of an embodiment in which the cooling air feeds are slit nozzles (11 and 12) in which air is jetted between the nozzles and forcibly sucked and exhausted between the slits by a suction fan (p. 5 Line 11-13). It would be obvious to one of ordinary skill in the art at the time of invention 
Pesonen teaches that the cooling air feeds extend substantially in the orthogonal direction to the glass [0011]. While Pesonen does not explicit teach the cooling air feed extends over the entire width of the glass pane, Yoshizawa teaches that their cooling air feed (nozzle boxes) are perpendicular to the transport direction and extends along the width of the glass pane (p. 4 Line 20-24). 
Pesonen teaches of the shape of their cooling air feed to eject from orifice 6 and 7  (Fig. 1, [0011]). Modified Pesonen with Yoshizawa consolidates the orifice to a slit nozzle (Fig. 7). The combination of a tapered slit nozzle and the suction fan depicted in Fig. 7 of Yoshizawa form a continuous tapering flow channel.
Pesonen does not expressly teach laminar flow of their flow channel. In related air cooling of conveyed sheet glass art, Ritter teaches of using wall elements (baffle plates) to reduce and minimize air turbulence generated from each air feed (Col. 6 Line 1-13), reading on motivation to achieve laminar flow. It would be obvious to one of ordinary skill in the art at the time of invention to modify the air feeds and partitions to achieve laminar flow for even temperature distribution. 
Ritter teaches that the wall elements that project slightly beyond the air feeds (Col. 5 Line 74-Col. 6 Line 1). Ritter teaches that their air feeds are 1 1⁄8 inch (28.5 mm) from the glass sheet (Col. 5 Line 24). Modified Pesonen is silent on the distance between the wall elements and the glass pane be no more than 10 mm. In related slit nozzle air-cooling glass art, Letemps teaches of tubular nozzles at 5 to 15 mm away from the glass sheet (Col. Line 54-57) and an embodiment of substituting the tubular nozzles with slit nozzles (Col. 5 Line 5-16). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected a distance between the wall element and the glass between 5 and 15 mm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pesonen et al (EP-0968970-B1, English translation provided by Espacenet), Yoshizawa (JP-2004067416-A, English translation provided by Espacenet), Ritter et al (US-3672861-A), and Letemps et al (US-4773926-A) as applied to claim 4 and further in view of Wang (CN-108298802-A, English translation provided by Espacenet).
Regarding claim 5, according to modified Pesonen of claim 4, Pesonen is silent on the construction of their roller. In related cooled air on conveyed glass plate art, Wang teaches of a similar setup with wall elements/partitions in which the roller is wrapped in aramid rope (p. 1 Line 20-22, p. 2 Line 16-20) for its thermal properties and reduced contact area, reading on each of the rollers has a coating. It would be obvious to one of ordinary skill in the art at the time of invention to wrap the rollers for its high temperature capability and reduction of contact area. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-4236909-A, US-5011525-A, EP-0558912-A1, CN-108298802-A teach of wall elements and roller partitions to change the flow of air in a quenching process.
US-20060121281-A1 teaches that nozzles can be 3mm to 80mm away from the glass surface.
US-5647882-A and FR-2498174-A1 teaches continuous tapering flow channel for slit nozzles
WO-03101898-A1 teaches of coating the rollers in Kevlar
US-7383700-B2 and GB-2094290-A teaches of recirculating air/fluid in a cooling system for heat treating glass sheets
US-5672191-A JP-2005001919-A teaches of continuous tapering slit nozzle (Fig. 2b) and air flow around the rollers
US-6064040-A teaches of continuous tapering slit nozzle between roller (lower) and a partition element (upper)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741